Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 01/14/2022 has been received and considered. Claims 1-20 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Thorne et al. (US 20060052938 A1) teaches a system for correlating multiple wells, the system comprising one or more physical processors configured by machine-readable instructions to obtain subsurface representation information defining a subsurface representation, the subsurface representation defining simulated subsurface configuration of a simulated subsurface region including simulated wells, the simulated subsurface configuration of the simulated subsurface region defining simulated correlation between the simulated wells, obtain well information, the well information defining subsurface configuration of wells and spatial arrangement of the wells; 
Williams et al. (US 20120215628 A1) teaches generating similarity maps for the wells based on comparison of the subsurface configuration of the wells with the simulated subsurface configuration of the simulated subsurface region and determine correlation between the wells, 

 (Claim 1) “…individual similarity maps characterizing extent of similarity between individual ones of the wells and different locations within the simulated subsurface region,  wherein the individual similarity maps characterizing the extent of similarity between the individual ones of the wells and the different locations within the simulated subsurface region includes the individual similarity maps including similarity measures or similarity scores to indicate quantity and/or quality of matching between the individual ones of the wells and the different locations within the simulated subsurface region;
arrange the similarity maps based on the spatial arrangement of the wells such that the similarity maps overlap with each other within an overlap area, wherein locations within the overlap area correspond to groupings of matched simulated wells, individual groupings including a matched simulated well for individual ones of the wells’”,
(Claim 11) “…individual similarity maps characterizing extent of similarity between individual ones of the wells and different locations within the simulated subsurface region, wherein the individual similarity maps characterizing the extent of similarity between the individual ones of the wells and the different locations within the simulated subsurface region includes the individual similarity maps including similarity measures or similarity scores to indicate quantity and/or quality of matching between the individual ones of the wells and the different locations within the simulated subsurface region; 
arranging the similarity maps based on the spatial arrangement of the wells such that the similarity maps overlap with each other within an overlap area, wherein locations within the 
determining correlation between the wells based on the simulated correlation between the matched simulated wells.”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146